Case 2:18-cv-01353-JDC-KK Document 64 Filed 06/25/20 Page 1 of 10 PageID #: 1402



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION


 DAVID ROE                                          CASE NO. 2:18-CV-01353

 VERSUS                                             JUDGE JAMES D. CAIN, JR.

 SAFETY NATIONAL CASUALTY CORP., MAGISTRATE JUDGE KAY
 ET AL.


                                MEMORANDUM RULING

        Before the court is an Appeal of Magistrate Judge Decision [doc. 50] filed by

 plaintiff David Roe, in response to the Magistrate Judge’s Order [doc. 45] granting in part

 and denying in part plaintiff’s Motion to Amend/Correct Complaint. Defendant Safety

 National Casualty Corporation (“Safety National”) has filed a response in opposition to the

 appeal. Doc. 56. The parties have also filed supplemental briefing after oral argument on

 this matter. Docs. 58, 59.

                                               I.
                                        BACKGROUND

        This suit arose from a motor vehicle accident that occurred on March 27, 2018, in

 Allen Parish, Louisiana. See doc. 1, att. 1. Plaintiff alleged that he was traveling down

 Highway 10 at approximately 6:00 that morning when he was rear-ended by a vehicle

 operated by defendant Gerardo Rea, who had been following him too closely. Id. Plaintiff

 further alleged that Mr. Rea was acting in the course and scope of his employment with

 O’Reilly Automotive Stores, Inc. (“O’Reilly”) at the time of the accident. Id. Accordingly,

 plaintiff filed suit against Mr. Rea, O’Reilly, and O’Reilly’s insurer Safety National, in the

                                              -1-
Case 2:18-cv-01353-JDC-KK Document 64 Filed 06/25/20 Page 2 of 10 PageID #: 1403



 33rd Judicial District Court, Allen Parish, Louisiana. Id. Defendants then removed the suit

 to this court on the basis of diversity jurisdiction, 28 U.S.C. § 1332.

        On February 18, 2020, plaintiff filed a motion to amend and correct his complaint

 in order to substitute O’Reilly Automotive Stores, LLC for O’Reilly Automotive Stores,

 Incorporated and to assert claims of direct negligence against O’Reilly. Doc. 36, att. 2.

 Specifically, he alleged that other O’Reilly employees breached their duties of reasonable

 care to him by various instances of negligent hiring, training, supervision, and retention of

 Gerardo Rea. Doc. 36, att. 10, pp. 5–6. Safety National did not oppose the motion with

 respect to renaming O’Reilly, but maintained that leave to amend must otherwise be denied

 because direct negligence claims against O’Reilly were precluded under Louisiana law by

 O’Reilly’s stipulation to vicarious liability for the alleged negligence of Gerardo Rea. Doc.

 38. To this end Safety National cited several recent federal court decisions, beginning with

 Dennis v. Collins, 2016 WL 6637973 (W.D. La. Nov. 9, 2016). Id. at p. 1, n. 1. The

 magistrate judge denied leave to amend for the direct negligence claims, finding that

 amendment would be futile under this jurisprudence. Doc. 45. Plaintiff now appeals the

 decision to the undersigned.

                                              II.
                                    LAW & APPLICATION

    A. Standard of Review

        A magistrate judge may, with the consent of the presiding judge, adjudicate

 nondispositive pre-trial motions. 28 U.S.C. § 636(b)(1)(A). She is afforded broad

 discretion in this area. A.M. Castle & Co. v. Byrne, 123 F.Supp.3d 895, 898 (S.D. Tex.


                                              -2-
Case 2:18-cv-01353-JDC-KK Document 64 Filed 06/25/20 Page 3 of 10 PageID #: 1404



 2015). Any party may appeal the resulting order under Federal Rule of Civil Procedure 72,

 however, and the district judge may set aside any portion thereof upon a finding that it is

 “clearly erroneous or contrary to law.” Black v. Hornsby, 2014 WL 2881153, at *1 (W.D.

 La. Jun. 24, 2014).

    B. Application

        Magistrate Judge Kay found, in reliance on Dennis and its progeny, that amendment

 of the pleadings should be denied as futile because claims of direct negligence against

 O’Reilly were subsumed by its stipulation to vicarious liability for Rea’s negligence. The

 undersigned has also endorsed that view. See Fox v. Nu Line Transport LLC, 2019 WL

 4316955 (W.D. La. Sep. 11, 2019). Upon review of recent Louisiana jurisprudence,

 however, and in light of the number of times in which the rule has recently been asserted,

 the court now reconsiders its endorsement.

        Dennis arose from an Erie guess, primarily based on Libersat v. J&K Trucking, Inc.,

 772 So.2d 173 (La. Ct. App. 3d Cir. 2000). There the Third Circuit considered a district

 court’s failure to instruct a jury on negligent hiring and training when it “equated

 respondeat superior to all possible theories of recovery.” 772 So.2d at 179. The appellate

 court found no error in the instructions, noting:

        Patterson, as Mr. Mitchell’s employer, would be liable for his actions under
        the theory of respondeat superior. If Mr. Mitchell breached a duty to the
        Appellants, then Patterson is liable under the theory of respondeat superior.
        If Mitchell did not breach a duty to the Appellants then no degree of
        negligence on the part of Patterson in hiring Mitchell would make Patterson
        liable to the Appellants. The trial judge has the responsibility of reducing the
        possibility of confusing the jury, and he may exercise the duty to decide what
        law is applicable. Sparacello v. Andrews, 501 So.2d 269 (La. App. 1 Cir.
        1986), writ denied, 502 So.2d 103 (La. 1987). The court did not err in using

                                              -3-
Case 2:18-cv-01353-JDC-KK Document 64 Filed 06/25/20 Page 4 of 10 PageID #: 1405



        its discretion to omit Appellants’ requested jury instructions regarding
        negligent hiring and training because they were not appropriate in this case.

 Id. The Dennis court thus held that, while the Louisiana Civil Code provides “broad tort

 principles in favor of allowing claimants to recover against anyone who is at fault for

 causing them injury,” the available jurisprudence favored the defendant’s argument that

 the two causes of action could not be simultaneously maintained if the employer stipulated

 to vicarious liability for the employee’s negligence. 2016 WL 6637973 at *4, *7.

        Plaintiff challenges this holding, arguing that the exception is contrary to decades

 of comparative fault jurisprudence from the Louisiana Supreme Court. Safety National

 maintains that Dennis was correctly decided and that the magistrate judge’s ruling was

 properly made thereunder. Accordingly, the court revisits the Erie guess made in Dennis

 and considers whether it supports a finding of futility at the pleading stage.

        “In making an Erie guess, the court must not alter existing law or . . . change

 direction.” Phetteplace v. 415 Rue Dauphine, LLC, 383 F.Supp.3d 629, 630 (E.D. La.

 2019) (internal quotations omitted). Rather, it should determine in its best judgment how

 the Louisiana Supreme Court would resolve the issue if presented with the same case. Id.

 (citing Vanderbrook v. Unitrin Preferred Ins. Co., 495 F.3d 191, 206 (5th Cir. 2007)). To

 this end the court looks first to the primary sources of Louisiana law: the constitution,

 codes, and statutes. Am. Int’l Spec. Lines Ins. Co. v. Canal Indem. Co., 352 F.3d 254, 260

 (5th Cir. 2003). As the Fifth Circuit has emphasized:

        Jurisprudence, even when it rises to the level of jurisprudence constante, is
        a secondary law source in Louisiana. Thus, although we will not disregard
        the decisions of Louisiana’s intermediate courts unless we are convinced that


                                              -4-
Case 2:18-cv-01353-JDC-KK Document 64 Filed 06/25/20 Page 5 of 10 PageID #: 1406



        the Louisiana Supreme Court would decide otherwise, we are not strictly
        bound by them.

 In re Katrina Canal Breaches Litig., 495 F.3d 191, 206 (5th Cir. 2007) (citations omitted).

        The Louisiana Civil Code’s comparative negligence article provides:

        In any action for damages where a person suffers injury, death, or loss, the
        degree or percentage of fault of all persons causing or contributing to the
        injury, death, or loss shall be determined, regardless of whether the person is
        a party to the action or a nonparty, and regardless of the person's insolvency,
        ability to pay, immunity by statute, including but not limited to the provisions
        of R.S. 23:1032, or that the other person's identity is not known or reasonably
        ascertainable. If a person suffers injury, death, or loss as the result partly of
        his own negligence and partly as a result of the fault of another person or
        persons, the amount of damages recoverable shall be reduced in proportion
        to the degree or percentage of negligence attributable to the person suffering
        the injury, death, or loss.

 La. Civ. Code art. 2323(A). In Dennis, Chief Judge Hicks also acknowledged that several

 Louisiana cases support the general proposition that a plaintiff can “simultaneously

 maintain both (1) a tort cause of action against an employee in an attempt to hold the

 employer vicariously liable for that tort and (2) an independent negligent hiring, training,

 and/or supervision cause of action against the employer.” 2016 WL 6637973, at *4.

 Nonetheless, in that case and its progeny courts have reasoned that there is no need to

 allocate fault between the parties when the employer defendant stipulates to liability for

 the employee’s negligence. Pigott v. Heath, 2020 WL 564958, at *4 (E.D. La. Feb. 5, 2020)

 (citations omitted). They also maintain that “on balance, a rule disallowing simultaneous

 vicarious and direct negligence claims serves the public good” by streamlining the judicial

 process and avoiding unnecessary confusion for the jury. Giles v. ACE Am. Ins. Co., 2019

 WL 2617170, at *3 (E.D. La. Jun. 26, 2019).


                                              -5-
Case 2:18-cv-01353-JDC-KK Document 64 Filed 06/25/20 Page 6 of 10 PageID #: 1407



        Libersat was decided based on a challenge to jury instructions. Accordingly, the

 question was reviewed with the goal of determining after the fact whether plaintiff’s verdict

 had been prejudiced by the omission. Since Libersat, two other Louisiana circuit courts

 have adopted this rule. See Landry v. Nat’l Union Fire Ins. Co. of Pittsburg, 289 So.3d

 177, 185 (La. Ct. App. 5th Cir. 2019); Wheeler v. U.S. Fire Ins. Co., 2019 WL 2612903

 (La. Ct. App. 1st Cir. Jun. 13, 2019) (unpublished). The Louisiana Supreme Court,

 however, has made no reference to the purported exception. Instead, it has repeatedly

 affirmed that Article 2323(A) makes a determination of comparative fault mandatory

 among all potential tortfeasors, including non-parties and those who will never be held

 financially responsible, under any theory of liability. Thompson v. Winn-Dixie

 Montgomery, Inc., 181 So.3d 656, 664 (La. 2015); see, e.g., Big Easy Tattoo & Co, Inc. v.

 Quarter Holdings, LLC, 254 So.3d 678 (La. 2018); Keith v. U.S. Fidelity & Guar. Co., 694

 So.2d 180 (La. 1997).

        The court has also specifically recognized the propriety of determining an

 employer’s direct and vicarious liability for an employee’s negligence on at least two recent

 occasions. In Coulon v. Endurance Risk Partners, the court held that allegations made to a

 medical review panel were broad enough to encompass and exhaust a plaintiff’s claims for

 vicarious liability against a surgery center as well as direct negligence for failure to train

 and supervise its employees. 221 So.3d 809 (La. 2017). In Foley v. Entergy Louisiana,

 Inc., a roofer was injured when he raised a ladder into an uninsulated power line. The

 Louisiana Supreme Court affirmed a verdict finding the plaintiff 20 percent liable, a

 coworker 5 percent liable, the employer 40 percent liable, and the power company 35

                                              -6-
Case 2:18-cv-01353-JDC-KK Document 64 Filed 06/25/20 Page 7 of 10 PageID #: 1408



 percent liable. 946 So.2d 144, 148–49 (La. 2006). To this end the court noted evidence of

 the employer’s failure to adequately train or equip its employees for working near overhead

 power lines and the employees’ own negligence in raising the ladder despite being aware

 of the dangers. Id. at 166–68.

          Safety National argues that neither case is persuasive because the procedural

 postures are different and, in the case of Foley, there is no discussion of a stipulation to

 vicarious liability. 1 The court agrees that the cases do not provide a direct overruling of

 Libersat and its progeny. Nevertheless, both cases involve simultaneous claims of

 employer direct negligence and claims for which the employer could be held vicariously

 liable. The fact that the state’s highest court observed no redundancy in these recent cases

 between the two theories of liability is enough to make the court revisit the Erie guess it

 previously endorsed.

          Under the rule derived from Libersat, defendants ask the court to erase direct

 negligence claims against an employer whenever it stipulates to liability for an employee’s

 negligence. But the Louisiana Supreme Court has recognized claims of negligent hiring,

 training, and supervision as stand-alone causes of action distinct from the theory of

 vicarious liability. See, e.g., Harris v. Pizza Hut of La., 455 So.2d 1364 (La. 1984); Roberts

 v. Benoit, 605 So.2d 1032 (La. 1991). Defendants provide no cases showing a merger of

 the two theories under Louisiana statutory law or Supreme Court jurisprudence.




 1
  Safety National also argues that Foley has no persuasive value because the plaintiff in that matter was the employee.
 The court notes that the suit involved apportionments of fault to both the roofing company and plaintiff’s coworker,
 who was employed by the same entity. 946 So.2d at 149.

                                                          -7-
Case 2:18-cv-01353-JDC-KK Document 64 Filed 06/25/20 Page 8 of 10 PageID #: 1409



        “The fundamental purpose of Louisiana’s comparative fault scheme is to ensure that

 each tortfeasor is responsible only for the portion of the damage he has caused.” Thompson

 v. Winn-Dixie Montgomery, Inc., 181 So.3d 656, 664 (La. 2015) (quoting Miller v.

 LAMMICO, 973 So2d 693, 706 (La. 2008)). Moreover, “[d]eterrence is one of the complex

 purposes that is said to lie at the heart of all tort law, not merely that aspect labeled

 ‘punitive.’” Fagot v. Ciravola, 445 F.Supp. 342, 345 (E.D. La. 1978). In light of these

 aims, the court must examine what ends are served by the rule put forth here.

        Where an employer’s potential fault is merged with that of the employee, the jury

 might not have a true picture of either party’s wrongful acts—which may, in turn, magnify

 the comparative fault of the plaintiff or other individuals. For instance, a plaintiff involved

 in a car accident may bring a claim of negligence against a defendant truck driver who

 failed to exercise adequate care while driving on icy roads. If the employer then stipulates

 to vicarious liability, the plaintiff cannot also maintain a claim based on the employer’s

 negligent training or supervision of the employee. Accordingly, evidence that the company

 failed to train employees on how to encounter that hazard or required them to push on with

 their loads despite the conditions could be ruled inadmissible – as other defendants have

 argued in multiple cases before this court. If admitted, the evidence could also tend to make

 the employee look less culpable. After all, is it really his fault that he was not properly

 trained or supervised? And the verdict sheet leaves no other place to account for the

 employer’s direct negligence. If the jury decides to go easier on the employee, other

 individuals – for instance, the plaintiff or drivers of other vehicles involved in the accident

 – necessarily become more culpable and the fundamental purpose of comparative fault is

                                              -8-
Case 2:18-cv-01353-JDC-KK Document 64 Filed 06/25/20 Page 9 of 10 PageID #: 1410



 frustrated. Likewise, where the employer can exclude evidence or avoid any public airing

 of its direct negligence merely because it is also financially liable under a theory of

 vicarious liability, the deterrent aims of tort law are thwarted. In effect, under such a rule,

 the employer would serve as insurer for the employee rather than codefendant and need

 not even have its identity revealed to the jury.

        Defendants have argued that sound policy reasons support the expansion of

 Libersat’s holding into general preemption, because simultaneous claims of direct

 negligence and vicarious liability will allow plaintiffs to unfairly turn the focus of the trial

 to the employer. Such prejudice may be addressed, however, through motions for summary

 judgment based on lack of evidence, motions in limine, and jury instructions. Under the

 Libersat rule, on the other hand, there is no remedy for the plaintiff when the employer can

 stipulate to vicarious liability and then avoid accountability for any direct negligence.

        In light of the rule’s lack of support under Louisiana Supreme Court and statutory

 law, its dubious impacts on litigation, and the potential to achieve its policy aims through

 other means, the court is convinced that the highest court of the state would reject the rule

 derived from Libersat. The undersigned therefore finds that the Louisiana Supreme Court

 has and would continue to permit direct negligence claims even against an employer who

 is vicariously liable for the employee’s negligence. Accordingly, the magistrate judge erred

 in denying the motion for leave to amend on the basis of futility and the court will reverse

 that decision.




                                               -9-
Case 2:18-cv-01353-JDC-KK Document 64 Filed 06/25/20 Page 10 of 10 PageID #: 1411



                                          III.
                                       CONCLUSION

        For the reasons stated above, the Appeal of Magistrate Judge Decision [doc. 50] will

  be granted, reversing the denial of the Motion for Leave to Amend [doc. 45].

        THUS DONE AND SIGNED in Chambers on this 25th day of June, 2020.



                        ____________________________________
                                 JAMES D. CAIN, JR.
                         UNITED STATES DISTRICT JUDGE




                                            -10-
